Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 1 of 32 PAGEID #: 2531




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI


 LASHAWN R. PETTUS,

                        Petitioner,                 :   Case No. 1:20-cv-187

        - vs -                                          District Judge Michael R. Barrett
                                                        Magistrate Judge Michael R. Merz

 WARDEN,
  Franklin Medical Center,

                                                    :
                        Respondent.


                        REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court for decision on the merits on the Petition (ECF

 No. 1), the State Court Record (ECF Nos. 23 & 46), the Amended Return of Writ (ECF No. 47),

 and Petitioner’s Reply (ECF No. 51). Judge Barrett’s recent decision declining to allow an

 evidentiary hearing concludes “The Magistrate Judge may proceed to consider the merits of

 Petitioner’s petition in due course as his caseload allows.” (ECF No. 58). The case is thus ripe for

 decision.



 Litigation History



        On October 21, 2016, the Hamilton County grand jury indicted Pettus for twelve counts of

 forgery in violation of Ohio Rev. Code § 2913.31(A)(3) (counts 1-4, 7, 9-13, and 15), and four counts

 of theft in violation of Ohio Rev. Code § 2913.02(A)(3) (counts 6, 8, 14, and 16). All individual counts

                                                    1
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 2 of 32 PAGEID #: 2532




 of theft that had been committed against each bank were aggregated and charged as a single offense

 pursuant to Ohio Rev. Code § 2913.61(C)(1). (Indictment, State Court Record, ECF No. 23, Ex. 1).

 Pettus waived his right to trial by jury and was convicted after a bench trial of all counts except Count

 11. The trial court sentenced Pettus to sixty months imprisonment plus six months consecutive because

 the offenses were committed while Pettus was on transitional control at Talbert House for a prior

 conviction.

         Represented by new counsel, Pettus appealed to the Ohio First District Court of Appeals. Part

 way through the appellate process, Pettus’s first appellate counsel withdrew and was replaced by

 Attorney Anzelmo who continues to represent him in these habeas corpus proceedings. The First

 District remanded for required findings to support imposing consecutive sentences, but otherwise

 affirmed. State v. Pettus, 2019-Ohio-2023 (1st Dist. May 24, 2019)(copy at ECF No. 23, Ex. 41).

         On appeal, the Supreme Court of Ohio accepted for review an issue certified by the First

 District, to wit:

                     When a defendant is convicted of multiple theft offenses committed
                     in the offender’s same employment, capacity, or relationship to
                     another, does R.C. 2913.61(C) permit the offenses to be aggregated
                     where the victim of the offense is not an elderly person, a disabled
                     adult, or an active duty service member or spouse of an active duty
                     service member?

 The Supreme Court decided that Ohio Revised Code § 2913.61(C) does allow for the disputed

 aggregation and affirmed the conviction. State v. Pettus, 163 Ohio St. 3d 55 (2020).

         On August 20, 2019, Pettus moved to reopen his direct appeal under Ohio R. App. P. 26(B),

 asserting ineffective assistance of appellate counsel in his counsel’s failure to include the following

 assignments of error:

                     1. Pettus’ was denied his right to a preliminary hearing, in violation
                     of his rights to equal protection under the federal and state
                     constitutions.



                                                       2
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 3 of 32 PAGEID #: 2533




                2. Pettus’ was denied his right to hire private counsel, in violation
                of his rights under the Sixth Amendment to the United States
                Constitution.

 (26(B) Application, State Court Record, ECF No. 23-1, Ex. 57). The First District denied the

 Application. (Entry, State Court Record, ECF No. 46, Ex. 80) and the Supreme Court of Ohio

 declined review. Id. at Ex. 83.

        In his Amended Petition, Pettus pleads the following grounds for relief:

                Ground One: Violation of Equal Protection Clause: Pettus was
                denied his right to a preliminary hearing prior to his indictment;

                Supporting Facts: Petitioner was denied the right to a preliminary
                hearing by the State with its use a loophole in Ohio's Crim.R. 5(B),
                while other similarly situated defendants in Ohio were in fact
                permitted the right to have preliminary hearings.

                Ground Two: Violation of Sixth Amendment: Pettus has the right
                to be represented by an otherwise qualified attorney whom that he,
                as a defendant, can afford to hire;

                Supporting Facts: Petitioner was expressly told by the trial court
                judge, on the record, that the court would not let Pettus hire his
                private counsel of choice and that Pettus only had two options, take
                the court-appointed counsel or represent himself at trial.

                Ground Three: Violation of Double Jeopardy Clause: Allied
                Offenses, R.C. 2941.25: Forgery and Theft offenses merge when the
                act of forgery provides the means for which the theft occurs;

                Supporting Facts: Petitioner deposited his own personal checks,
                made out to himself, into his personal bank account; when the
                checks cleared and funds were made available, he made partial
                withdrawals; therefore, the alleged theft could not have occurred
                without the alleged uttering. The charges should have been merged
                for the purpose of sentencing and the alleged motivation was a single
                animus.

                Ground Four: Violation of Due Process and Equal Protection
                Clauses: Pettus, represented by appointed counsel, is entitled to file,
                pro se, a brief as a supplement to the brief filed by counsel;




                                                  3
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 4 of 32 PAGEID #: 2534




               Supporting Facts: Petitioner was denied the procedural right to file
               a supplemental brief when his court-appointed appellate counsel
               willfully refused to argue meritorious errors in the appellant brief~
               while the very appellate court permitted other appellants the right to
               file pro se supplemental briefs in similar situations.

               Ground Five: Violation of Sixth Amendment: Ineffective
               Assistance of Appellate Counsel - Counsel was deficient for failing
               to raise issues that have a "reasonable probability'' to be successful;

               Supporting Facts: Petitioner's court-appointed appellate counsel
               willfully refused to raise and present major arguments in the direct
               appeal, despite Pettus' expressly written request and supportive case
               law and evidence.

               Ground Six: Violation of Due Process and Equal Protection
               Clauses: R.C. § 2913.61(C)(l) allows aggregation of theft offenses
               only when the victims are eldery [sic] or disabled or who are in the
               military or who are spouses of those in the military.

               Supporting Facts: Petitioner's misdemeanor charges are
               aggregated to make felony charges despite the fact that none of the
               alleged victims are elderly, disabled, or in the military or who are
               spouses of those in the military; the state never attempted this
               improper aggregation with other similarly situated persons.

 (Petition, ECF No. 1, PageID 6-7). Petitioner has voluntarily withdrawn Ground Six (ECF Nos.

 32, 36).



                                            Analysis



 Ground One: Denial of Equal Protection by Denial of Preliminary Hearing



        In his First Ground for Relief, Petitioner asserts he was denied equal protection of the laws

 as guaranteed by the Fourteenth Amendment to the United States Constitution when he was denied

 a preliminary hearing before being indicted.


                                                 4
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 5 of 32 PAGEID #: 2535




        Respondent asserts this Ground for Relief is procedurally defaulted because it was not

 included in the initial brief on direct appeal (Amended Return, ECF No. 47, PageID 2443, et seq.).

 Alternatively, Respondent defends on the merits. Id. at PageID 2446, et seq.

        Pettus replies that any procedural default in presenting this claim to the First District Court

 of Appeals is excused because it was ineffective assistance of appellate counsel to fail to present

 it. (Traverse/Reply, ECF No. 51, PageID 2471, et seq.) Pettus asserts the ineffective assistance

 of appellate counsel claim is preserved because it was presented to the First District in the 26(B)

 Application and is brought forward to this Court in Ground Five. Id.

        Ineffective assistance of counsel can serve as excusing cause for a procedural default.

 Murray v. Carrier, 477 U.S. 478, 488 (1985). However the ineffective assistance claim itself must

 be properly presented to the state courts in the first instance and not be itself procedurally

 defaulted. Edwards v. Carpenter, 529 U.S. 446 (2000).

        The procedural default doctrine in habeas corpus is described by the Supreme Court as

 follows:

                In all cases in which a state prisoner has defaulted his federal claims
                in state court pursuant to an adequate and independent state
                procedural rule, federal habeas review of the claims is barred unless
                the prisoner can demonstrate cause of the default and actual
                prejudice as a result of the alleged violation of federal law; or
                demonstrate that failure to consider the claims will result in a
                fundamental miscarriage of justice.


 Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

 (6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

 claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

 habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

                                                   5
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 6 of 32 PAGEID #: 2536




 habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

 Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

 456 U.S. at 110; Wainwright, 433 U.S. at 87.

                [A] federal court may not review federal claims that were
                procedurally defaulted in state court—that is, claims that the state
                court denied based on an adequate and independent state procedural
                rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
                L.Ed.2d 417 (2009). This is an important “corollary” to the
                exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
                S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
                a state prisoner fails to exhaust state remedies, a habeas petitioner
                who has failed to meet the State’s procedural requirements for
                presenting his federal claims has deprived the state courts of an
                opportunity to address” the merits of “those claims in the first
                instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
                S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
                doctrine thus advances the same comity, finality, and federalism
                interests advanced by the exhaustion doctrine. See McCleskey v.
                Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

 Davila v. Davis, 137 S. Ct. 2058, 2064 (2017). “[A] federal court may not review federal claims

 that were procedurally defaulted in state courts.” Theriot v. Vashaw, 982 F.3d 999 (6th Cir. 2020),

 citing Maslonka v. Hoffner, 900 F.3d 269, 276 (6th Cir. 2018) (alteration in original) (quoting

 Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)).

        It is undisputed that Ground One was not pleaded as an assignment of error by Pettus’s

 first appellate counsel. If it was ineffective assistance of appellate counsel to omit that claim, then

 the omission will excuse the procedural default.

        The governing standard for ineffective assistance of counsel is found in Strickland v.

 Washington, 466 U.S. 668 (1984):

                A convicted defendant's claim that counsel's assistance was so
                defective as to require reversal of a conviction or death sentence has
                two components. First, the defendant must show that counsel's
                performance was deficient. This requires showing that counsel was
                not functioning as the "counsel" guaranteed the defendant by the

                                                    6
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 7 of 32 PAGEID #: 2537




                Sixth Amendment. Second, the defendant must show that the
                deficient performance prejudiced the defense. This requires
                showing that counsel's errors were so serious as to deprive the
                defendant of a fair trial, a trial whose result is reliable. Unless a
                defendant makes both showings, it cannot be said that the conviction
                or death sentence resulted from a breakdown in the adversary
                process that renders the result unreliable.


 466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

 deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

 Knowles v. Mirzayance, 556 U.S.111 (2009).

        With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                Judicial scrutiny of counsel's performance must be highly
                deferential. . . . A fair assessment of attorney performance requires
                that every effort be made to eliminate the distorting effects of
                hindsight, to reconstruct the circumstances of counsel’s challenged
                conduct, and to evaluate the conduct from counsel’s perspective at
                the time. Because of the difficulties inherent in making the
                evaluation, a court must indulge a strong presumption that counsel's
                conduct falls within a wide range of reasonable professional
                assistance; that is, the defendant must overcome the presumption
                that, under the circumstances, the challenged action "might be
                considered sound trial strategy."


 466 U.S. at 689.

        As to the second prong, the Supreme Court held: “The defendant must show that there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different. A reasonable probability is a probability sufficient to overcome

 confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

 (1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

 Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

 466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”



                                                 7
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 8 of 32 PAGEID #: 2538




 Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

 86, 111-12 (2011).

                In assessing prejudice under Strickland, the question is not whether
                a court can be certain counsel's performance had no effect on the
                outcome or whether it is possible a reasonable doubt might have
                been established if counsel acted differently. See Wong v.
                Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                likely” the result would have been different. Id., at 696, 104 S. Ct.
                2052, 80 L. Ed. 2d 674. This does not require a showing that
                counsel's actions “more likely than not altered the outcome,” but the
                difference between Strickland's prejudice standard and a more-
                probable-than-not standard is slight and matters “only in the rarest
                case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                likelihood of a different result must be substantial, not just
                conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


 Harrington v. Richter, 562 U.S. 86, 111-112 (2011). The Strickland test applies to appellate

 counsel. Smith v. Robbins, 528 U.S. 259, 285 (2000); Burger v. Kemp, 483 U.S. 776 (1987). Pettus

 agrees with this proposition (Traverse/Reply, ECF No. 51, PageID 2481).

        Pettus properly preserved his claim that omitting the preliminary hearing assignment of

 error was ineffective assistance of appellate counsel by presenting it in his 26(B) Application.

 Under Ohio law that it the correct method of presenting such a claim. State v. Murnahan, 63 Ohio

 St. 3d 60 (1992).

        The First District decided this ineffective assistance of appellate counsel claim on the

 merits, concluding that it was timely filed (Entry, State Court Record, ECF No. 46, Ex. 80, PageID

 2269). It applied the correct standard for ineffective assistance claims, i.e., the one enunciated in

 Strickland. Id. at PageID 2270. Under 28 U.S.C. § 2254(d)(1), this Court must defer to the First

 District’s decision on the ineffective assistance of appellate counsel claim unless it is contrary to

 or an objectively unreasonable application of clearly established federal law as announced in the

                                                  8
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 9 of 32 PAGEID #: 2539




 holdings of cases decided by the United States Supreme Court. Harrington v. Richter, 562 U.S.

 86 (2011); Brown v. Payton, 544 U.S. 133, 141 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002);

 Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000); Bell v. Howes, 703 F.3d 848 (6th Cir. 2012).

        Pettus asserts, however, that the First District did not decide his ineffective assistance of

 appellate counsel claim on the merits (Traverse/Reply, ECF No. 51, PageID 2481, claiming “the

 court summarily denied the motion with no consideration of the merits. . .).

        The Magistrate Judge disagrees.           Regarding this first omitted preliminary hearing

 assignment of error, the First District wrote:

                In his first proposed assignment of error, Pettus contends that he was
                denied his right to a preliminary hearing, in violation of the Equal
                Protection Clause of the Fourteenth Amendment to the United States
                Constitution and Article I, Section 2, of the Ohio Constitution.
                Appellate counsel was not constitutionally ineffective in failing to
                assign this matter as error.

                Pettus was indicted in October 2016. In February 2017, he moved
                pro se to dismiss the charges against him, on the ground that he had
                been denied equal protection when he was not afforded a
                preliminary hearing or the opportunity to request a preliminary
                hearing. The trial court overruled the motion. The overruling of that
                motion was not assigned as error on appeal.

                A preliminary hearing is not constitutionally mandated and is not
                necessary after a grand jury has returned an indictment, because
                "[t]he only purpose of a preliminary hearing is to determine whether
                sufficient facts exist to warrant the court in binding the accused over
                to the grand jury." State v. Wigglesworth, 18 Ohio St.2d 171, 248
                N.E.2d 607 (1969), paragraph one of the syllabus. Thus, the "direct
                indictment" procedure permitted by Crim.R. 5(B) does not deny the
                defendant due process or equal protection. State v. Morris, 42 Ohio
                St.2d 307, 329 N.E.2d 85 (1975), paragraph three of the syllabus.
                Accord State v. Twyman, 1st Dist. Hamilton No. C-840092, 1984
                WL 7077 (Nov. 21, 1984). Consequently, Pettus's first proposed
                assignment of error presented no prospect for success had it been
                presented on appeal.

 (Entry, State Court Record, ECF No. 46, Ex. 80, PageID 2270-71).



                                                    9
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 10 of 32 PAGEID #: 2540




 This clearly meets the federal habeas standard of a decision on the merits. The Supreme Court held

 in Harrington “This Court now holds and reconfirms that § 2254(d) does not require a state court

 to give reasons before its decisions can be deemed to have been ‘adjudicated on the merits.” 562

 U.S. at 100. "When a federal claim has been presented to a state court and the state court has

 denied relief, it may be presumed that the state court adjudicated the claim on the merits in the

 absence of any indication or state-law procedural principles to the contrary.” Brown v. Bobby,

 656 F.3d 325, 329 (6th Cir. 2011), quoting Harrington,131 S. Ct. at 784-85. Here the First District

 gave its reason for denying the 26(B) Application, to wit, that the proposed assignment of error

 would have had no possibility of winning.

        It cannot be ineffective assistance of appellate counsel to fail to raise an assignment of error

 which had no prospect of being successful. But Pettus argues that the Supreme Court has held

 “that it is objectively unreasonable to conclude that the possible errors provided no reasonable

 probability of success when the defense counsel never presents the matter.” (Traverse/Reply, ECF

 No. 51, at PageID 2482, citing Porter v. McCollum, 558 U.S. 30, 31 (2009). Porter involved a

 claim of ineffective assistance of trial counsel in the mitigation phase of a death penalty case. The

 Court reinstated the writ which had been granted by the District Court, holding:

                Like the District Court, we are persuaded that it was objectively
                unreasonable to conclude there was no reasonable probability the
                sentence would have been different if the sentencing judge and jury
                had heard the significant mitigation evidence that Porter's counsel
                neither uncovered nor presented.

 Id. at 31. But that is not the situation here. Unlike the sentencing judge and jury in Porter, the

 First District did hear, in considering the 26(B)Application, precisely the argument Pettus claims

 his first appellate attorney should have made.         Omitted assignments of error are unlike

 undiscovered and unpresented mitigation evidence. Pettus was able to reconstruct and present



                                                  10
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 11 of 32 PAGEID #: 2541




 precisely the legal argument he says his first appellate counsel omitted and to the same decisional

 body which would have considered it in the first instance if the first appellate counsel had presented

 it. That is to say, the same body of judges who would have had to be persuaded by the omitted

 assignment, when they did hear that assignment on the 26(B) Application, were not persuaded by

 it.

        Because the First District’s decision of the 26(B) Application was not an objectively

 unreasonable application of Strickland, is entitled to deference under § 2254(d)(1). Therefore

 Pettus has not shown ineffective assistance of appellate counsel to excuse his procedural default

 on Ground One and it should be dismissed on that basis.

        In the alternative, Ground One is without merit. Because the First District did not consider

 Ground One on the merits, if this Court were to reach the merits, it would look to the last reasoned

 rejection of this claim in the state courts. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).

        Pettus was indicted on October 16, 2016 (Indictment, State Court Record, ECF No. 23,

 PageID 220). A warrant for his arrest on the Indictment was issued at the same time on request of

 the prosecutor. Id. at PageID 211. Pettus was arrested November 15, 2016, and presented with a

 copy of the Indictment. (Motion, State Court Record, ECF No. 23, Ex. 14). On February 16, 2017,

 Petitioner filed a Motion to Dismiss, raising this claim that denial of a preliminary hearing violated

 the Equal Protection Clause. Id. He claims in the motion that he was never charged in court prior

 to issuance of the Indictment, but that:

                The State has afforded other defendants throughout the State of Ohio
                the right to be charged in court prior to the issuance of an indictment,
                the right to a preliminary hearing, or at least the opportunity to
                request a preliminary hearing, prior to the issuance of an indictment
                by a grand jury. This is evidenced in various courts throughout the
                multiple counties in the State of Ohio including, but not limited to,
                Franklin County, Cuyahoga County and here in Hamilton County.



                                                  11
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 12 of 32 PAGEID #: 2542




 Id. at PageID 289. He notes that he had previously complained that the Indictment was unlawful

 because there had never been a complaint with a supporting affidavit filed in his case. Id. at PageID

 290. He asserts that denying him a preliminary hearing while granting it to other similarly-situated

 defendants violates the Equal Protection Clause, citing Cochran v. Kansas, 316 U.S. 255 (1942);

 Duncan v. Missouri, 152 U.S. 377 (1894) (the equal protection of the laws are secured if the laws

 operate on all alike, and do not subject the individual people to an arbitrary exercise of the powers

 of the State); NAACP v. Alabama, 375 U.S. 4491 ("the assertion of federal rights, when plainly and

 reasonably made, are not to be defeated under the name of local practice").

            Judge Metz denied Pettus’s Equal Protection claim on two bases. First of all he found it

 was untimely filed under Ohio R. Crim. P. 12(D)(Decision, State Court Record, ECF No. 23, Ex.

 16). He also addressed the merits and found the claim wanting on that basis as well:

                     A preliminary hearing is a procedure cot1ducted by a municipal or
                     county court to determine whether there is probable cause to bind
                     the defendant over to the common pleas court for possible
                     indictment. Where a defendant has already been directly indicted,
                     and is first arrested and arraigned upon an indictment no preliminary
                     hearing is necessary or appropriate. Under Criminal R. 5(A),
                     "[w]hen a defendant first appears before a judge or magistrate, the
                     judge or magistrate . .. shall inform the defendant: ... (4) Of his right
                     to a preliminary hearing in a felony case, when his initial appearance
                     is not pursuant to indictment .... "

                     Because Mr. Pettus was directly indicted in this court, he was not
                     entitled to a preliminary hearing in the Hamilton County Municipal
                     Court. The judge or magistrate had no duty to inform him of a right
                     to a preliminary hearing, because he had none. Had leave to file the
                     motion to dismiss been granted, it lacks merit and would be denied.

 Id. at PageID 297-98.

            Regarding Judge Metz’s procedural default finding, it is clear that (1) Ohio has a rule

 governing the timing of pre-trial motions in felony cases, (2) Pettus breached that rule by filing his


 1
     The correct citation is 357 U.S. 449 (1958).

                                                        12
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 13 of 32 PAGEID #: 2543




 motion to dismiss late, and (3) Judge Metz enforced that rule against him. The Magistrate Judge

 concludes that Ohio Crim. R. 12(D) is an adequate and independent Ohio procedural rule because

 it does not discriminate against claims based on federal law and it is necessary to protect the State’s

 interest in speedily trying felony cases. See Ohio Revised Code § 2945.71. Thus the State meets

 the four requirements for an enforceable procedural default in this instance. Maupin v. Smith, 785

 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357 (6th Cir. 2007),

 quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). Pettus makes no attempt to show

 excusing cause and prejudice. His equal protection claim in Ground One is therefore procedurally

 defaulted.

        The claim is also without merit. It is unquestionably true that Ohio R. Crim P. 5 treats

 some felony defendants differently from others. Those who are charged by complaint and arrested

 on process issued on the complaint typically have their initial appearance before a municipal judge.

 That court must set a preliminary hearing within ten days of the initial appearance. At the

 preliminary hearing the State must present sufficient evidence to establish probable cause to

 believe the charges are true; if it does so, the municipal court will bind the defendant over to the

 Common Pleas Court for consideration of the case by a grand jury. At a preliminary hearing in

 Ohio, the Rules of Evidence apply. The defendant is entitled to be present and to cross-examine

 the witnesses against him and present evidence in his own behalf.

        On the other hand, those who are indicted, either “directly” as happened here, or after arrest

 on a municipal court warrant but before the preliminary hearing happens, are not entitled to a

 preliminary hearing.

        As Pettus has claimed, there are tactical advantages to having a preliminary hearing,

 particularly discovering the witnesses for the State and subjecting them to probing cross-



                                                   13
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 14 of 32 PAGEID #: 2544




 examination. But “winning” at a preliminary examination (i.e., having the municipal judge find

 no probable cause) does not conclude the case. There is no res judicata or double jeopardy effect

 to such a finding and the prosecutor is free to proceed to present the case to a grand jury.

        Division of felony defendants between the unindicted who get a preliminary hearing and

 the indicted who do not is clearly the result of state action within the meaning of Equal Protection

 jurisprudence: Ohio R. Crim. P. 5 was adopted by the Supreme Court of Ohio pursuant to the

 Modern Courts Amendment which enables self-government of the Ohio courts parallel to that

 granted the federal courts by Congress in the Rules Enabling Act.

        Pettus does not claim he was denied a preliminary hearing on any basis other than literal

 application of Crim. R. 5. That is, he does not claim that this classification of felony defendants

 is on some invidious basis such as race, ethnicity, color, gender, or national origin. Under those

 circumstances, Supreme Court precedent requires the courts to find whether or not there is a

 rational basis for the classification. Under the rational basis test, courts will not overturn

 government action "unless the varying treatment of different groups or persons is so unrelated to

 the achievement of any combination of legitimate purposes that [the court] can only conclude that

 the [government's] actions were irrational." Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 84 (2000).

 In an equal protection rational basis review, the burden is on the one attacking the governmental

 arrangement to negative every conceivable basis which might support it, whether or not the basis

 has a foundation in the record. Heller v. Doe, 509 U.S. 312 (1993).

        Rational-basis review "is not a license for courts to judge the wisdom, fairness or logic of

 legislative choices." FCC v. Beach Communication, Inc., 508 U. S. 307 (1993). See also, e.g.,

 Dandridge v. Williams, 397 U. S. 471, 486(1970). Nor does it authorize "the judiciary [to] sit as

 a super legislature to judge the wisdom or desirability of legislative policy determinations made in



                                                  14
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 15 of 32 PAGEID #: 2545




 areas that neither affect fundamental rights nor proceed along suspect lines." New Orleans v.

 Dukes, 427 U. S. 297, 303 (1976) (per curiam). For these reasons, a classification neither involving

 fundamental rights nor proceeding along suspect lines is accorded a strong presumption of validity.

 See, e.g., Beach Communications, supra, at 508 U.S. 307 (slip op., at 7); Kadrmas v. Dickinson

 Public Schools, 487 U. S. 450, 462 (1988); Hodel v. Indiana, 452 U. S. 314, 331-332 (1981);

 Massachusetts Bd. of Retirement v. Murgia, 427 U. S. 307, 314 (1976) (per curiam). Such a

 classification cannot run afoul of the Equal Protection Clause if there is a rational relationship

 between the disparity of treatment and some legitimate governmental purpose. See, e.g.,

 Nordlinger v. Hahn, 505 U. S. 1 (1992); Dukes, supra, at 303. Further, a legislature that creates

 these categories need not "actually articulate at any time the purpose or rationale supporting its

 classification." Nordlinger, supra, at 505 U.S. 1 (slip op., at 13). See also, e.g., United States R.

 Retirement Bd. v. Fritz, 449 U. S. 166, 179 (1980); Allied Stores of Ohio, Inc. v. Bowers, 358 U.

 S. 522, 528 (1959). Instead, a classification "must be upheld against equal protection challenge if

 there is any reasonably conceivable state of facts that could provide a rational basis for the

 classification." Beach Communications, supra. See also, e.g., Nordlinger, supra; Sullivan v.

 Stroop, 496 U.S. 478, 485 (1990); Fritz, supra, at 174-179; Vance v. Bradley, 440 U.S. 93, 111

 (1979); Dandridge v. Williams, supra, at 484-485.

        A State, moreover, has no obligation to produce evidence to sustain the rationality of a

 statutory classification. "[A] legislative choice is not subject to courtroom fact finding and may be

 based on rational speculation unsupported by evidence or empirical data." Beach Communications,

 supra. See also, e.g., Vance v. Bradley, supra, at 111; Hughes v. Alexandria Scrap Corp., 426 U.S.

 794, 812 (1976); Locomotive Firemen v. Chicago R.I. & P.R. Co., 393 U.S. 129, 139 (1968). A

 statute is presumed constitutional, see supra, at 6, and "the burden is on the one attacking the



                                                  15
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 16 of 32 PAGEID #: 2546




 legislative arrangement to negative every conceivable basis which might support it," Lehnhausen

 v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973), whether or not the basis has a foundation

 in the record. In the case of the Ohio Rules of Criminal procedure, of course, it is the Supreme

 Court of Ohio which is acting as a legislature in promulgating the rules.

         There is a rational basis for the distinction created by Crim. R. 5. Preliminary hearings

 consume scarce judicial resources: scheduling time, hearing time, and writing time. Their purpose

 is to determine if there is probable cause to proceed with a case, but for persons already indicted,

 that determination has been made by the body with ultimate authority on the question, the grand

 jury.   Since grand jury indictment is guaranteed to Ohio felony defendants by the Ohio

 Constitution, it would be more efficient to present every case in the first instance to a grand jury,

 but preliminary hearing practice has deep roots in English criminal practice and has been part of

 Ohio and federal criminal practice since the Founding. But no court to the Magistrate Judge’s

 knowledge and certainly none cited by Petitioner has ever held there was a federal constitutional

 right to a preliminary hearing.

         Because Petitioner has not shown that Judge Metz’s rejection of his equal protection

 preliminary hearing claim is contrary to or an objectively unreasonable application of clearly

 established Supreme Court precedent, it is entitled to deference under 28 U.S.C. § 2254(d)(1).

         In sum, Petitioner’s equal protection preliminary hearing claim is procedurally defaulted

 by (1) his failure to timely present it to the trial court and (2) his failure to properly raise it on

 direct appeal. It is also without merit. On these three bases, Ground One should be dismissed with

 prejudice.




                                                  16
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 17 of 32 PAGEID #: 2547




 Ground Two: Denial of Right to Counsel of Choice



        In his Second Ground for Relief, Pettus claims he was denied the right to be represented in

 the trial court by counsel of his choice.

        Respondent contends this claim is procedurally defaulted on the same basis as Ground One,

 to wit, that Pettus failed to raise this as an assignment of error when his first appellate attorney

 filed his brief on appeal (Amended Return, ECF No. 47, PageID 2447, et seq.). The same structure

 of analysis must be applied with Ground Two. Petitioner attempts to overcome this procedural

 default by claiming it resulted from ineffective assistance of appellate counsel. He presented this

 claim to the First District Court of Appeals in the same way he presented the parallel claim as to

 Ground One, to wit, by including it in his 26(B) Application. The First District also decided this

 claim on the merits. First it recited the history of Pettus’s interactions with the trial court about

 defense counsel:

                The record shows that Pettus was indicted in October 2016 and tried
                in October 2017. The court appointed counsel on November 18,
                2016. Pettus filed a notice of his "refusal of attorney" on November
                21. In December 2016, Pettus filed a detailed "declaration"
                reiterating that "refusal," the court granted a continuance to permit
                Pettus to "explore counsel options," and Pettus executed a waiver of
                counsel.

                In February 2017, the court again appointed counsel, who initiated
                pretrial discovery. In April, counsel filed a motion to withdraw as
                counsel, asserting that the attorney-client relationship was
                irreparably damaged, but then withdrew that motion. In July,
                counsel again moved to withdraw, alleging irreconcilable
                differences, and that withdrawal was accepted. New counsel was
                appointed in July.

                At a hearing in July, Pettus indicated his intention to retain counsel.
                In August, appointed counsel moved to withdraw. But thereafter an
                array of pretrial motions were filed by appointed counsel and by



                                                  17
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 18 of 32 PAGEID #: 2548




                   Pettus pro se. And appointed counsel represented Pettus during his
                   October bench trial and December sentencing.

 (Entry, State Court Record, ECF No. 46, Ex. 80, PageID 2271-72).

          Upon these factual findings, the court concluded Pettus had given up his right to employ

 counsel of choice by not exercising it when given the opportunity.

                   The record shows that Pettus had ample opportunity to retain
                   counsel over the course of the year between his October 2016
                   indictment and his October 2017 trial. Therefore, his second
                   proposed assignment of error would have presented no reasonable
                   probability for success had it been advanced in the direct appeal.

 Id. Pettus asserts in conclusory fashion that this is not a decision on the merits of his ineffective

 assistance of appellate counsel claim about counsel of choice (Traverse/Reply, ECF No. 51,

 PageID 2481-82). For the reasons given above as to Ground One, the Magistrate Judge disagrees.

 The First District applied Strickland as it is relevant to the appellate context and concluded, as it

 had with Ground One, that the assignment of error would not have been successful if it had been

 raised by the first appellate attorney.

          As to the underlying claim that Pettus was denied the right to hire counsel of his choice,

 this Court is bound to accept the factual conclusions of the First District under 28 U.S.C. §

 2254(d)(2) unless Pettus demonstrates they are an unreasonable determination of the facts based

 on the evidence in the state court record.

          Pettus points to a dialogue with Judge Metz in August 2017 on a motion of Mr. Goldberg,

 his second appointed counsel to withdraw because Goldberg believed he needed to subpoena

 certain witnesses for trial and Pettus2 did not want them subpoenaed. Goldberg related that Pettus

 told him “I’m retaining M.J.”3 (Transcript, State Court Record, ECF No. 23-14, PageID 1109).


 2
   At the point in the transcript and in many earlier filings, Petitioner is referred to as Lashawn Pettus-Brown, the name
 under which he had previously been convicted.
 3
   Identified in the Traverse as Mary Jo Hugan.

                                                           18
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 19 of 32 PAGEID #: 2549




 Judge Metz asks if M.J. has been retained. Pettus responds that he trying to obtain release of funds

 from Japan to pay the retainer, implicitly answering that she had not yet been retained.

        Judge Metz responds:

                The case, as I see, is nine months old. It's set for jury trial on October
                16, 2017. I know Ms. Hugan's schedule in general and it is one of
                the most jam-packed schedules as anyone who appears in front of
                this Court and it's probably six months before she can set a trial date.

                That's not going to happen. I have an obligation to dispose of this
                case. If we had the new rule, it would be twelve days late. As it
                stands right now it's three months and twelve days late, and I'm not
                going to continue the October 16th date.

                You essentially have two choices, essentially have two choices, Mr.
                Pettus-Brown. You have excellent counsel here. You get along well
                with him. He knows how to defend cases of this nature and knows
                what he needs to do. I would counsel you to trust him in that regard.
                And at this point I do not see a basis for granting the motion to
                withdraw simply so you can get another counsel who won't be able
                to try the case until some time next year, so your choices are
                essentially to go forward with Mr. Goldberg or to appear on the 16th
                to represent yourself. This is your second counsel. You've dismissed
                one, you've refused one. You have delayed this case over and over
                again and it's not happening again today.

 Id. at PageID 1110-11. Pettus himself said nothing at this point. So far as the record shows, Pettus

 never paid M.J.’s retainer and neither she nor any other retained attorney ever tendered a

 substitution of counsel, much less with a representation that the trial could go forward as

 scheduled. Early in the process, Pettus had refused to waive his speedy trial right in the same

 document in which he refused appointment of counsel (State Court Record, ECF No. 23, Ex. 3).

 There is ample evidence to support Judge Metz’s conclusion that Pettus’s behavior had repeatedly

 delayed the proceedings.

        The Sixth Amendment “guarantees the defendant the right to be represented by an

 otherwise qualified attorney whom that defendant can afford to hire, or who is willing to represent



                                                   19
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 20 of 32 PAGEID #: 2550




 the defendant even though he is without funds.” United States v. Gonzalez-Lopez, 548 U.S. 140,

 144 (2006) (internal quotations and citation omitted). However, the right to counsel of choice is

 not absolute. Id. When a criminal defendant’s right to be assisted by counsel of his or her choice

 is wrongly denied, it is unnecessary for a reviewing court to conduct a full Strickland inquiry to

 establish a Sixth Amendment violation. Id. at 148. “Deprivation of the right [to counsel of choice]

 is ‘complete’ when the defendant is erroneously prevented from being represented by the lawyer

 he wants, regardless of the quality of the representation he received.” Id. However, when a

 criminal defendant’s retained counsel becomes unavailable, it does not violate the defendant’s

 right to counsel to require him to proceed with designated counsel. See United States v. Allen, 522

 F.2d 1229, 1232–33 (6th Cir. 1975). When a trial court considers a defendant’s request to substitute

 counsel in the middle of court proceedings, the court must balance an accused’s right to counsel

 of his choice and the public’s interest in the prompt and efficient administration of justice. Wilson

 v. Mintzes, 733 F.2d 424, 427–28 (6th Cir. 1984), aff’d on remand, 761 F.2d 275, 280–81 (6th Cir.

 1985).

          On the record as it stands, Pettus’s choice of Attorney Hugan remains completely

 hypothetical. When a criminal defendant tells a court ten months into the case and two months

 before trial that he wants to fire competent counsel and substitute say, F. Lee Bailey or Alan

 Dershowitz, the Court is completely within constitutional bounds to inquire if one of those

 attorneys has actually been retained and will be ready to try the case as scheduled.

          The First District’s conclusion that Pettus had ample opportunity to retain counsel of

 choice, opportunity which he did not exercise, is supported by the record. Therefore its conclusion

 that it was not ineffective assistance of the first appellate counsel to fail to raise Ground Two is

 entitled to deference under 28 U.S.C. § 2254(d). Ground Two should be dismissed with prejudice



                                                  20
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 21 of 32 PAGEID #: 2551




 on that basis.



 Ground Three: Violation of the Double Jeopardy Clause



         In his Third Ground for Relief, Pettus claims his theft and forgery convictions should have

 been merged under Ohio Revised Code § 2941.25 and that failure to do so violates his rights under

 the Double Jeopardy Clause.

         Pettus raised his allied offenses claim on direct appeal and the First District decided it as

 follows:

                  3. Allied Offenses

                   [*P73] Pettus additionally argues that the trial court failed to merge
                  various convictions that were allied offenses of similar import.
                  Because he raised this argument before the trial court, and because
                  the court made a merger determination, we conduct a de novo
                  review. State v. Corcoran, 1st Dist. Hamilton No. C-160627, 2017-
                  Ohio-7084, ¶ 15; State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-
                  5699, 983 N.E.2d 1245, ¶ 1.

                   [*P74] Under R.C. 2941.25, separate sentences may be imposed
                  on a defendant whose conduct supports multiple offenses if the
                  offenses were dissimilar in import, were committed separately, or
                  were committed with a separate animus. State v. Ruff, 143 Ohio
                  St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, paragraph three of the
                  syllabus; State v. Bailey, 1st Dist. Hamilton No. C-140129, 2015-
                  Ohio-2997, ¶ 76.

                   [*P75] Pettus first contends that several of his convictions for
                  forgery and theft are subject to merger. Specifically, he argues that
                  with respect to the offenses committed against Fifth Third Bank, his
                  forgery convictions in count one and five must merge with his theft
                  conviction in count six. And that with respect to the offenses
                  committed against US Bank, his forgery convictions in counts nine,
                  ten, 12, and 13 must merge with his theft conviction in count 14.
                  Pettus argues that these offenses are subject to merger because at the
                  same time that he uttered fraudulent checks in counts one, five, nine,
                  ten, 12, and 13, he engaged in a cash withdrawal, which constituted

                                                    21
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 22 of 32 PAGEID #: 2552




             part of the thefts in counts six and 14, and, consequently, that these
             offenses were committed at the same time and with the same
             animus.

              [*P76] Pettus relies on State v. Marneros, 2015-Ohio-2156, 35
             N.E.3d 925 (8th Dist.), and State v. Taylor, 4th Dist. Hocking No.
             12CA10, 2013-Ohio-472, in support of his argument.

              [*P77] In Marneros, the defendant was likewise convicted of theft
             under R.C. 2913.02(A)(3) and forgery under R.C. 2913.31(A)(3).
             Because the defendant pled guilty to these offenses, the record
             contained few facts, but the court noted that multiple checks
             belonging to the victim, which the victim did not write, had been
             deposited into the defendant's account over a six-week period.
             Marneros at ¶ 42. The Eighth District held that the defendant's
             convictions for forgery and theft were subject to merger because
             they occurred simultaneously and arose from the same animus,
             stating that the forgery occurred when the defendant uttered the
             checks and the theft occurred when the defendant received the
             victim's money into his account. Id. at ¶ 44.

              [*P78] In Taylor, the defendant was convicted of theft under R.C.
             2913.02(A)(1) and forgery under R.C. 2913.31(A)(3) after forging
             the name of an elderly gentleman on a check and then cashing the
             check at the bank on which it was drawn. Taylor at ¶ 8. The Fourth
             District held that the defendant's theft and forgery convictions were
             subject to merger. It explained that the forgery occurred when the
             defendant presented the check at the bank and the theft occurred
             when the defendant received the victim's money, and that the
             offenses "occurred simultaneously, as a result of the same conduct,
             and arose from the same animus." Id. at ¶ 13.

              [*P79] We find Marneros to be factually distinguishable because
             the defendant never made withdrawals after depositing the checks.
             And Taylor was not decided under the allied-offense analysis set
             forth in Ruff, but under the analysis set forth in State v. Johnson, 128
             Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, which is no
             longer controlling law.

              [*P80] Under the facts of this case, we find that the offenses of
             forgery and theft were committed separately. The offenses of
             forgery were committed when Pettus uttered the checks that he knew
             to have been forged. And the offenses of theft were then
             subsequently committed when Pettus made a cash withdrawal from
             his account. The crimes were separate and distinct acts committed
             during a course of criminal conduct. See State v. Hayes, 8th Dist.

                                               22
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 23 of 32 PAGEID #: 2553




                Cuyahoga No. 105048, 2017-Ohio-7718, ¶ 23 (in rejecting the
                defendant's argument that convictions for passing bad checks and
                grand theft were allied offenses of similar import, the court
                recognized that "[a]lthough the grand theft was facilitated by the
                passing of bad checks, and thus could be considered a single course
                of conduct, the crimes were all based on separate and distinct acts.").

                 [*P81] Because Pettus separately committed the offenses of
                forgery and theft that he argues were allied offenses of similar
                import, we hold that the trial court did not err in failing to merge the
                offenses.

                 [*P82] Pettus further argues that his three convictions for forgery
                committed against Fifth Third Bank in counts two, three, and four
                were subject to merger because he uttered all three checks that were
                the subject of each offense in a single transaction with the same
                animus. We disagree. The record indicates that Pettus separately
                endorsed each check before presenting them for deposit. And he
                purposely uttered three separate fraudulent checks with the purpose
                of defrauding the bank of the monetary amount of each individual
                check. We thus find that the forgery offenses were committed both
                separately and with a separate animus, and that the trial court did not
                err in failing to merge Pettus's convictions for these offenses.

 State v. Pettus, 2019-Ohio-2023 (1st Dist. May 24, 2019)(copy at ECF No. 23, Ex. 41).

        Respondent argues this claim is not cognizable because this Court cannot review in a

 habeas corpus case the correctness of the state courts’ interpretation of state law (Amended Return,

 ECF No. 47, PageID 2450-51). Respondent further argues the claim is procedurally defaulted

 because it was not fairly presented to the Ohio courts as a federal constitutional claim. Id. at PageID

 2451-52). Alternatively Respondent argues on the merits that the First District’s determination

 that Pettus was being separately punished for separate offenses is binding on this Court. Id. at

 PageID 2452-55.

        In his Traverse/Reply, Pettus argues that State v. Ruff, 143 Ohio St. 3d 114 (2015), is the

 currently controlling Supreme Court of Ohio precedent interpreting Ohio Revised Code § 2941.25

 (ECF No. 51, PageID 2477). The undersigned agrees. Allen v. Warden, Warren Corr. Inst., 2020



                                                   23
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 24 of 32 PAGEID #: 2554




 WL 3642508, 2020 U.S. Dist. LEXIS 117630, (S.D. Ohio, 2020). Petitioner, however, disagrees

 with the First District’s application of Ruff (Traverse/Reply, ECF No. 51, PageID 2478, citing

 State v. Taylor, 2013-Ohio-472 (Ohio App. 4th Dist. Feb. 6, 2013)); State v. Marneros, 2015-Ohio-

 2016 (Ohio App. 8th Dist. Jun. 4, 2015); and State v. Wolfe, 10 Ohio App. 3d 324 (2nd Dist. 1983).

        In Ruff the Supreme Court of Ohio held:

                1. In determining whether offenses are allied offenses of similar
                import within the meaning of R.C. 2941.25, courts must evaluate
                three separate factors—the conduct, the animus, and the import.

                2. Two or more offenses of dissimilar import exist within the
                meaning of R.C. 2941.25(B) when the defendant's conduct
                constitutes offenses involving separate victims or if the harm that
                results from each offense is separate and identifiable.

                3. Under R.C. 2941.25(B), a defendant whose conduct supports
                multiple offenses may be convicted of all the offenses if any one of
                the following is true: (1) the conduct constitutes offenses of
                dissimilar import, (2) the conduct shows that the offenses were
                committed separately, or (3) the conduct shows that the offenses
                were committed with separate animus.

 Syllabus, 143 Ohio St. 3d at 114. In deciding this case, the First District distinguished Marneros

 on the facts and noted that Taylor was decided under a prior interpretation of Ohio Revised Code

 § 2941.25 by the Ohio Supreme Court. The same is, of course, true of Wolfe which was decided

 long before Ruff was handed down.

        The First District decided that the offenses as to which Pettus urged merger come within ¶

 3 of the syllabus in Ruff because they were committed separately. Pettus does not argue with that

 finding. Instead, he argues the offenses were all committed with the same animus. But under Ruff

 separate conduct is sufficient even if the same animus motivates both offenses. Thus it appears

 to the Magistrate Judge that the First District has correctly applied Ruff to uphold the denial of

 merger here.



                                                24
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 25 of 32 PAGEID #: 2555




      But even if the Magistrate Judge believed the First District was wrong in applying Ruff, its

 interpretation of Ohio law would be binding on this Court. Railey v. Webb, 540 F.3d 393 (6th Cir.

 2008), quoting Bradshaw v. Richey, 546 U.S. 74, 76 (2005)(“We have repeatedly held that a state

 court’s interpretation of state law, including one announced on direct appeal of the challenged

 conviction, binds a federal court sitting in habeas corpus.”), Maldonado v. Wilson, 416 F.3d 470

 (6th Cir. 2005); Vroman v. Brigano, 346 F.3d 598 (6th Cir. 2003); Caldwell v. Russell, 181 F.3d

 731, 735-36 (6th Cir. 1999); Duffel v. Dutton, 785 F.2d 131, 133 (6th Cir. 1986).

        The Double Jeopardy Clause of the Fifth Amendment to the United States Constitution

 affords a defendant three basic protections:

                It protects against a second prosecution for the same offense after
                acquittal. It protects against a second prosecution for the same
                offense after conviction.      And it protects against multiple
                punishments for the same offense.

 Brown v. Ohio, 432 U.S. 161, 165 (1977), quoting North Carolina v. Pearce, 395 U.S. 711, 717

 (1969). The Double Jeopardy Clause was held to be applicable to the States through the Fourteenth

 Amendment in Benton v. Maryland, 395 U.S. 784, 794 (1969). The question of whether a

 defendant is being punished for separate offenses, however, is one of legislative intent.

      The test for whether two offenses constitute the same offense for Double Jeopardy purposes

 is “whether each offense contains an element not contained in the other.” United States v. Dixon,

 509 U.S. 688, 696 (1993); Blockburger v. United States, 284 U.S. 299, 304 (1932). Where two

 offenses are the same for Blockburger purposes, multiple punishments can be imposed if the

 legislature clearly intended to do so.    Albernaz v. United States, 450 U.S. 333, 344 (1981);

 Missouri v. Hunter, 459 U.S. 359, 366 (1983); Ohio v. Johnson, 467 U.S. 493, 499 (1984); and

 Garrett v. United States, 471 U.S. 773, 779 (1985), White v. Howes, 586 F.3d 1025, 1035 (6th Cir.

 2009)(“The current jurisprudence allows for multiple punishment for the same offense provided

                                                 25
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 26 of 32 PAGEID #: 2556




 the legislature has clearly indicated its intent to so provide, and recognizes no exception for

 necessarily included, or overlapping offenses.”) The Blockburger test is a rule of statutory

 construction, not a constitutional test in itself. Volpe v. Trim, 708 F.3d 688 (6th Cir. 2013), citing

 Albernaz. “When assessing the intent of a state legislature, a federal court is bound by a state

 court’s construction of that state’s own statutes.” Volpe, citing Banner v. Davis, 886 F.2d 777,

 780 (6th Cir. 1989).

          An Ohio court of appeals decision of a double jeopardy claim which is limited to the

 application of Ohio Rev. Code § 2941.25 is entirely dispositive of the federal double jeopardy

 claim. Jackson v. Smith, 745 F.3d 206, 210 (6th Cir. 2014), citing State v. Rance, 85 Ohio St. 3d

 632, 705 (1999), overruled by State v. Johnson, 128 Ohio St. 3d 153 (2010).

                 What determines whether the constitutional prohibition against
                 multiple punishments has been violated is the state legislature’s
                 intent concerning punishment. Specifically, [w]ith respect to
                 cumulative sentences imposed in a single trial, the Double Jeopardy
                 Clause does no more than prevent the sentencing court from
                 prescribing greater punishment than the legislature intended.

 Jackson v. Smith, 745 F.3d 206, 211 (6th Cir. 2014), quoting Missouri v. Hunter, 459 U.S. 359,

 366 (1983)(internal quotation marks omitted). Ohio Rev. Code § 2941.25, and not the Blockburger

 test determines whether a person has been punished twice for the same offense under Ohio law in

 violation of the federal Double Jeopardy Clause. Jackson v. Smith, 745 F.3d 206, 213 (6th Cir.

 2014).

          Because the First District has definitively held Pettus was being properly punished under

 Ohio law for separate offenses, his Double Jeopardy claim is without merit and should be

 dismissed with prejudice.




                                                  26
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 27 of 32 PAGEID #: 2557




 Ground Four: Violation of the Due Process and Equal Protection Clause by Refusal to
 Permit Pettus to File a Pro Se Supplemental Brief on Appeal


         When his first appellate attorney did not include Pettus’s preliminary hearing and counsel

 of choice assignments of error in the appellate brief, Pettus sought to file a supplemental brief pro

 se raising those issues (State Court Record, ECF No. 23, Exs. 31 & 33). The State opposed the

 motion on grounds that hybrid representation is not permitted in Ohio courts, Id. Ex. 33, citing

 State v. Martin, 103 Ohio St.3d 385 (2004), paragraph one of the syllabus. The First District

 summarily denied leave to file the pro se brief without giving reasons Id. Ex. 34.

         Represented on appeal to the Supreme Court of Ohio by the same counsel who represents

 him in these proceedings, Pettus raised as his Third Proposition of Law the claim that “An

 appellant, represented by counsel, is entitled to file, pro se, a brief as a supplement to the brief filed

 by counsel.” (Memorandum in Support of Jurisdiction, State Court Record, ECF No. 23, Ex. 46,

 PageID 544).

         Respondent asserts this Ground for Relief is procedurally defaulted because Pettus never

 presented this claim to either the First District or the Supreme Court of Ohio as a constitutional

 claim (Amended Return, ECF No. 47, PageID 2755 et seq.). Respondent also asserts that the claim

 is meritless because there is no constitutional right to hybrid representation. Id.

         Pettus replies that a claim is fairly presented to the state courts if the “phrasing [of] the

 claim in terms of constitutional law or in terms sufficiently particular to allege a denial of a specific

 constitutional right;” or if the claim presented in state court is “alleging facts well within the

 mainstream of constitutional law.” (Traverse/Reply, ECF No. 51, PageID 2479, citing McMeans

 v. Brigano, 228 F.3d 674, 681 (6th Cir., 2000)).

         The Magistrate Judge agrees with Respondent: Pettus did not fairly present this claim as a



                                                    27
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 28 of 32 PAGEID #: 2558




 constitutional claim to either the First District or the Supreme Court of Ohio.

        To preserve a federal constitutional claim for presentation in habeas corpus, the claim must

 be "fairly presented" to the state courts in a way which provides them with an opportunity to

 remedy the asserted constitutional violation, including presenting both the legal and factual basis

 of the claim. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d

 1506, 1516 (6th Cir.), cert. denied, 509 U.S. 907 (1993), overruled in part on other grounds by

 Thompson v. Keohane, 516 U.S. 99 (1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir.

 1991). The claim must be fairly presented at every stage of the state appellate process. Wagner v.

 Smith, 581 F.3d 410, 418 (6th Cir. 2009).

        A claim is fairly presented if the petitioner

                (1) relied upon federal cases employing constitutional analysis; (2)
                    relied upon state cases employing federal constitutional
                    analysis; (3) phrased the claim in terms of constitutional law or
                    in terms sufficiently particular to allege a denial of a specific
                    constitutional right; or (4) alleged facts well within the
                    mainstream of constitutional law.

 Hand v. Houk, 871 F.3d 390, 418 (6th Cir. 2017). The Sixth Circuit has recently held

                Principles of comity require that we not seek to upset a state court
                conviction on the basis of an alleged constitutional violation that the
                state court never had an opportunity to correct. See Rose v. Lundy,
                455 U.S. 509, 518 (1982). “Accordingly, we have required a state
                prisoner to present the state courts with the same claim he urges
                upon the federal courts.” Lyons v. Stovall, 188 F.3d 327, 331–32
                (6th Cir. 1999) (quoting Picard v. Connor, 404 U.S. 270, 276
                (1971).)

 Allen v. Mitchell, 953 F.3d 858 (6th Cir. 2020).

        Merely using talismanic constitutional phrases like “fair trial” or “due process of law” does

 not constitute raising a federal constitutional issue. Slaughter v. Parker, 450 F.3d 224, 236 (6th

 Cir. 2006); Franklin v. Rose, 811 F.2d 322, 326 (6th Cir. 1987); McMeans v. Brigano, 228 F.3d



                                                    28
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 29 of 32 PAGEID #: 2559




 674, 681 (6th Cir. 2000), citing Petrucelli v. Coombe, 735 F.2d 684, 688-89 (2nd Cir. 1984). Mere

 use of the words “due process and a fair trial by an impartial jury” are insufficient. Slaughter v.

 Parker, 450 F.3d 224, 236 (6th Cir. 2006); Blackmon v. Booker, 394 F.3d 399, 400 (6th Cir.

 2004)(same). “A lawyer need not develop a constitutional argument at length, but he must make

 one; the words ‘due process’ are not an argument.” Riggins v. McGinnis, 50 F.3d 492, 494 (7th Cir.

 1995).

          Here Pettus did not even go so far as to use “talismanic words.” Indeed, the words “due

 process,” “equal protection,” or even “constitutional” do not appear in his pro se motion in the

 First District or his counseled Memorandum in Support of Jurisdiction in the argument on this

 claim. Neither the text of the Constitution nor any federal case law was cited in support of this

 claim. It is therefore procedurally defaulted for lack of fair presentation.

          Alternatively, the claim is without merit. There is no constitutional right to hybrid

 representation, with a defendant representing himself and also having counsel. McKaskle v.

 Wiggins, 465 U.S. 168 (1984), followed in State v. Taylor, 98 Ohio St. 3d 27, 2002-Ohio-7017 at

 ¶ 43 43 (2002). Pettus cites no law to the contrary. There is no doubt that what Pettus sought

 amounted to hybrid representation. As seen above in discussing Grounds One and Two, Pettus’s

 first appellate counsel actively declined to include these two Assignments of Error, despite Pettus’s

 desires.

          In his argument on the merits, Pettus claims this Court has already recognized there is a

 right to file a pro se supplemental brief: “This Court has recognized that “a ‘right’ was created

 [by the Ohio appellate court] that was later denied to [Pettus].” (Order, ECF No. 22, PageID 200)

 (Barrett, J).” This argument completely misreads and quotes out of context what Judge Barrett

 wrote. In his Order denying preliminary injunctive relief and bond pending a decision, Judge



                                                  29
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 30 of 32 PAGEID #: 2560




 Barrett wrote as to Pettus’s likely success on the merits:

                Petitioner cites State v. Smith, No. C-080607, 2009 WL 1900428
                (Ohio Ct. App. July 2, 2009) for the proposition that the First District
                Court of Appeals considered a defendant’s pro se supplemental brief
                along with his appellate counsel’s brief. (Doc. 13 at PageID 159).
                As such, a “right” was created that was later denied to Petitioner.
                (Id.). Unfortunately for Petitioner, Smith is an unpublished opinion,
                in which this so-called “right” was not a question presented to the
                court. Thus, Smith offers no authority, much less authority that
                would support a “significant” possibility of success on the merits [of
                his claim to a right to file a supplemental pro se brief].

 (Order, ECF No. 22, PageID 200.) In other words, Judge Barrett did not recognize any right to

 file a pro se supplemental appellate brief. Rather, in this passage, he recognized that Pettus was

 claiming such a right which Judge Barrett found was unlikely to be recognized when the Court

 reached the merits of the claim.

        Pettus again relies on State v. Smith, 2009 WL 1900428 (1st Dist. Jul. 2, 2009). But as

 Judge Barrett previously noted, the Smith court was not presented with the question presented here,

 to wit, whether there is a right to file a pro se brief. Instead, the Smith court noted it had permitted

 a pro se brief and would therefore consider the pro se assignments of error. The opinion does not

 recite any of the reasons why it granted leave to file a pro se brief.

        Instead of creating a right to file a pro se brief, the Ohio Rules of Appellate Procedure give

 the Courts of Appeal discretion to allow or not allow such briefing. Ohio R. App. P. 16 provides

 for an appellant’s brief, an appellee’s brief, and an appellant’s reply brief; the rule concludes “No

 further briefs may be filed except with leave of court.” This language confers discretion on the

 court of appeals to allow additional briefing; it does not mandate allowance of such briefing by

 any party, pro se or otherwise.

        Pettus argues that because some courts of appeals (e.g. the Eighth District in Smith) allow

 pro se briefing, the refusal of the First District to allow him to file a pro se brief demonstrates it

                                                   30
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 31 of 32 PAGEID #: 2561




 was showing prejudice against him (Traverse/Reply, ECF No. 51, PageID 2480). But Pettus has

 not shown he is similarly situated to others who have been granted the privilege of filing pro se

 briefs. As noted above when a state actor distinguishes between two persons who request the same

 thing from the state actor, the test for whether the Equal Protection Clause has been violated

 depends on whether there was a rational basis for the distinction. Pettus has not provided any

 actual comparators (i.e., appellants who received the permission he was denied), but the facts of

 the case easily support the First District’s decision. Courts routinely refuse to allow hybrid

 representation. A rational basis for doing so is that pro se filings may contradict or conflict with

 those filed by counsel. There may also be confusion about who is to be served with motions or

 memoranda and by what method. Given the confusion Pettus created in the trial court about when

 he was being represented by counsel and when he was not, there also existed a case-specific

 rational basis for denying pro se filing in this instance.

        Pettus has not established that denial of his request to file a pro se supplemental brief

 violated his due process or equal protection rights. Ground Four should therefore be dismissed as

 procedurally defaulted and as without merit.



 Ground Five: Ineffective Assistance Of Appellate Counsel



        In his Fifth Ground for Relief, Pettus claims he received ineffective assistance of appellate

 counsel. As noted above when considering ineffective assistance of appellate counsel as potential

 cause to excuse the procedural default of Grounds One and Two, the First District decided Pettus’s

 ineffective assistance of appellate counsel claim on the merits when it denied his 26(B)

 Application. Because that decision was an objectively reasonable application of Strickland, it is



                                                   31
Case: 1:20-cv-00187-MRB-MRM Doc #: 59 Filed: 08/02/21 Page: 32 of 32 PAGEID #: 2562




 entitled to deference under 28 U.S.C. § 2254(d)(1). Ground Five should therefore be dismissed

 with prejudice.



 Conclusion



        Based on the foregoing analysis, the Magistrate Judge respectfully recommends the

 Petition be dismissed with prejudice. Because reasonable jurists would not disagree with this

 conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

 the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not

 be permitted to proceed in forma pauperis.




 August 2, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Such objections shall specify the portions of the Report objected to and
 shall be accompanied by a memorandum of law in support of the objections. A party may respond
 to another party’s objections within fourteen days after being served with a copy thereof. Failure
 to make objections in accordance with this procedure may forfeit rights on appeal. 




                                                 32
